       Case 3:17-cv-00345-RDM-CA Document 61 Filed 02/18/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID GEE,                                             Civil No. 3:17-cv-345

               Plaintiff                               (Judge Mariani)

       V.

MARY SABOL, et al.,

               Defendants

                                          MEMORANDUM

       Plaintiff David Gee ("Gee") is a former inmate who was housed at all relevant times

as a pretrial detainee at the York County Prison, in York, Pennsylvania.1 Gee commenced

this action pursuant to 42 U.S.C. § 1983. (Doc. 1). Named as Defendants are several

individuals employed by York County. (/d.). For the reasons set forth below, the Court will

dismiss this action for failure to prosecute and failure to comply with a Court Order.

I.     Background

       In the complaint, Gee sets forth various claims related to his confinement at the York

County Prison. (See Doc. 1). Defendants have filed a dispositive motion. (Doc. 49). Gee

failed to respond to the motion. Therefore, on October 9, 2020, the Court issued an Order

directing Gee to file a brief in opposition to Defendants' motion. (Doc. 55) . On November

13, 2020, the Court's mail to Gee was returned, unopened, and marked as "unable to


       1    Gee has been released from custody and is no longer incarcerated . (See VINElink online
inmate locator, available at: https://vinelink.com/#/search, last accessed February 17, 2021 ).
      Case 3:17-cv-00345-RDM-CA Document 61 Filed 02/18/21 Page 2 of 6




forward." (Doc. 56) . On January 12, 2021, the Court issued another Order granting Gee

additional time to file a brief in opposition to Defendants' dispositive motion. (Doc. 57). On

January 27, 2021, the Court's mail to Gee was returned, unopened, and marked as "unable

to forward ." (Doc. 58). Accordingly, the Court issued an Order directing Gee to provide his

current address. (Doc. 59). The Order warned Gee that, "[fjailure to comply with this Order

may result in the dismissal of this case for failure to prosecute." (Id. at p. 2) (citing Federal

Rule of Civil Procedure 41 (b)). On February 17, 2021, the Court's mail to Gee was

returned, unopened, and marked as "unable to forward ." (Doc. 60). It is clear that Gee

failed to comply with the Court's Order and has not provided the Court with a current,

updated address.

II.    Discussion

       District courts have the inherent power to dismiss an action for failure to prosecute

sua sponte. Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991). The United States Court of

Appeals for the Third Circuit has identified six factors a court should consider before

dismissing an action for failure to prosecute:

       (1) the extent of the party's personal responsibility; (2) the prejudice to the
       adversary caused by the failure to meet scheduling orders and respond to
       discovery; (3) a history of dilatoriness; (4) whether the conduct of the party or
       the attorney was willful or in bad faith; (5) the effectiveness of sanctions other
       than dismissal, which entails an analysis of alternative sanctions; and (6) the
       meritoriousness of the claim or defense.

Pou/is v. State Farm Fire & Gas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (emphases omitted).

Not all of the Pou/is factors need be satisfied to dismiss a complaint. See Shahin v.

                                                 2
      Case 3:17-cv-00345-RDM-CA Document 61 Filed 02/18/21 Page 3 of 6




Delaware, 345 F. App'x 815, 817 (3d Cir. 2009) (citing Mindek v. Rigatti, 964 F.2d 1369,

1373 (3d Cir. 1992)).

       In the present matter, Gee is prose and is solely responsible for his actions. See

Colon v. Karnes, 2012 U.S. Dist. LEXIS 14692, at *7 (M.D. Pa. 2012) ("Plaintiff is

proceeding pro se, and thus is responsible for his own actions."). At this point, the Court

has been waiting approximately seven months for Gee to communicate with the Court, and

can only conclude that he is personally responsible for failing to inform the Court of his

whereabouts.

       Second, prejudice to the adversary generally includes "the irretrievable loss of

evidence, the inevitable dimming of witnesses' memories or the excessive and possibly

irremediable burdens or costs imposed on the opposing party." Adams v. Trustees of N.J.

Brewery Emps.' Pension Trust Fund, 29 F.3d 863, 874 (3d Cir. 1994). Prejudice also

includes "the burden imposed by impeding a party's ability to prepare effectively a full and

complete trial strategy." Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003).

Gee's continued failure to communicate with the Court and his continued inaction frustrates

and delays the resolution of this case. This failure to communicate prejudices the

Defendants who likely seek a timely resolution of the case. See Azubuko v. Bell National

Organization, 243 F. App'x 728, 729 (3d Cir. 2007) (stating that plaintiff's failure to file an

amended complaint prejudices defendants and compels dismissal).




                                                3
      Case 3:17-cv-00345-RDM-CA Document 61 Filed 02/18/21 Page 4 of 6




       Third, Gee has established a history of dilatoriness through his failure to notify the

Court of his whereabouts and failure to comply with Court Orders and rules. As stated , the

Court issued two Orders directing Gee to file a brief in opposition to Defendants' dispositive

motion. (Docs. 55, 57). Gee failed to respond . The Court also ordered Gee to provide his

current address and warned him that this case was subject to dismissal for failure to

prosecute. (Doc. 59). Gee failed to comply with that Order and the time for responding has

now passed. The Court finds that over the past several months, Gee has delayed this

matter to the extent that his conduct constitutes a "continuous stream of dilatory conduct."

Briscoe v. Klem , 538 F.3d 252, 261 (3d Cir. 2008). A prose plaintiff has the affirmative

obligation to keep the Court informed of his address. (See M.D. Pa. Local Rule of Court

83.18 (providing that a pro se plaintiff "shall maintain on file with the clerk a current address

at which all notices and copies of pleadings, motions or papers in the action may be served

upon such party."); see also Doc. 6, at p. 6, Standing Practice Order in Pro Se Plaintiff

Cases). Should such address change in the course of this litigation, the plaintiff shall

immediately inform the Court of such change, in writing. (Id.). If the Court is unable to

communicate with the plaintiff because he has failed to notify the Court of his address, the

plaintiff will be deemed to have abandoned the lawsuit. (Id.) . It is clear that Gee has failed

to comply with the terms set forth in Middle District of Pennsylvania Local Rule 83.18 and

the Standing Practice Order.




                                                4
      Case 3:17-cv-00345-RDM-CA Document 61 Filed 02/18/21 Page 5 of 6




       Regarding the next factor, "[w]illfulness involves intentional or self-serving behavior."

Adams, 29 F.3d at 874. It appears that at least some of this dilatory behavior was

performed willfully and in bad faith, as Gee has offered no explanation for his failure to

provide the Court with his current address. Gagliardi v. Courter, 144 F. App'x 267, 268 (3d

Cir. 2005) (holding that the district court did not abuse its discretion by dismissing plaintiff's

complaint for failure to prosecute, where plaintiff failed to respond to defendants' motion to

dismiss for more than three months and this failure to comply prejudiced defendants).

       Fifth, a district court must consider the availability of sanctions alternative to

dismissal. Pou/is, 747 F.2d at 869. Given Gee's indigence, alternative, monetary,

sanctions would not be effective. See Dennis v. Feeney, 2012 U.S. Dist. LEXIS 7328, at *5

(M.D. Pa. 2012) (finding, "monetary sanctions are unlikely to be efficacious given that

Plaintiff is indigent"). Moreover, the Court is incapable of imposing a lesser sanction without

knowledge of Gee's whereabouts.

       The final Pou/is factor is meritoriousness of the claim. A claim will be deemed

meritorious when the allegations of the complaint, if established at trial, would support

recovery. Pou/is, 747 F.2d at 870. The standard for a Rule 12(b)(6) motion to dismiss is

utilized in determining whether a claim is meritorious. Pou/is, 747 F.2d at 869-70. The

Court finds that consideration of this factor cannot save Gee's claims, since he is now

wholly noncompliant with his obligations as a litigant. Thus, the weight of this factor is




                                                 5
       Case 3:17-cv-00345-RDM-CA Document 61 Filed 02/18/21 Page 6 of 6




lessened and , following a full analysis of the Pou/is factors, the majority of the six factors

weigh in favor of the Defendants.

Ill.   Conclusion

       Gee has been released from custody and is no longer incarcerated. (See VINElink

online inmate locator, available at: https://vinelink.com/#/search). Despite being ordered to

provide the Court with his current address, Gee has not responded. Gee's failure to notify

the Court of his whereabouts has forced the Court to consider whether to dismiss this action

for failure to prosecute. After consideration of the Pou/is factors, the Court finds that

dismissal is appropriate under the present circumstances.




                                                                                        I


Dated: February   _ft,__,2021




                                                 6
